EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with RAYMOND A. DIPERNA (Reg. No. 44,063) on 04/01/2021.
The application has been amended as follows:
10. (Currently Amended) A method for data transmission, comprising: 
determining, by a network device, a transmission manner of a packet data convergence protocol (PDCP) protocol data unit (PDU) of a first terminal device, the transmission manner comprising a data duplication transmission manner or a single-link transmission manner; and 
sending, by the network device, first indication information to the first terminal device, the first indication information being used for indicating the transmission manner of the PDCP PDU, and 
sending

Reasons For Allowance


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 02/25/2021 claims 1, 9, 10, 16, 17, 25, 26,  31 are amended, claims 3, 8, 12, 19, 24, 28 are canceled, wherein claims 1-2, 4-7, 9-
Claim 1 as presently set forth contain the distinguishing limitations “receiving by the first terminal device indication information send by a second terminal device or a network device, the indication information being used for indicating that a physical layer carrier, to which the PDCP PDU is mapped, is updated; and sending by the first terminal device, the PDCP PDU to the second terminal device or the network device through the updated physical layer carrier according to the transmission manner of the PDCP PDU” wherein the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, when the limitation is considered together with all the limitations,  according to at least the reasoning set forth below. 
Claim 10 as presently set forth contain the distinguishing limitations “sending, by the network device, second indication information to the first terminal device, the second indication information being used for indicating that a physical layer carrier, to which the PDCP PDU is mapped, is updated” wherein the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, when the limitation is considered together with all the limitations,  according to at least the reasoning set forth below.
Claim 17 as presently set forth contain the distinguishing limitations “a receiving unit, adapted to receive indication information sent by a second terminal device or a network device, the indication information being used for indicating that a physical layer carrier, to which the 
Claim 26 as presently set forth contain the distinguishing limitations “an output interface, adapted to send first indication information to the first terminal device , the first indication information being used for indicating the transmission manner of the PDCP PDU, and further adapted to send second indication information to the first terminal device, the second indication information being used for indicating that a physical layer carrier, to which the PDCP is mapped, is updated” wherein the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, when the limitation is considered together with all the limitations,  according to at least the reasoning set forth below.
The independent claims require the limitations noted with respect to 1, 10, 17, 26 above wherein the claims are distinguished over the prior art made of record, wherein United States Patent Application Publication US-2018098250 to Vrzic et al (hereinafter D1), NPL document "Data duplication and link selection for URLLC in NR", to Ericsson provided by the Applicant in the IDS of 05/19/2020 (hereinafter D2) represent the closest prior art of record. With respect to the limitation "determining, by a first terminal device, a transmission manner of a packet data convergence protocol (PDCP) protocol data unit (PDU) to be sent, the transmission manner comprising a data duplication transmission manner or a single-link transmission manner", as 
Therefore, D1 fails to disclose the method for data transmission in amended claim 1, that is, features of "determining, by a first terminal device, a transmission manner of a packet data convergence protocol (PDCP) protocol data unit (PDU) to be sent, the transmission 
Therefore, D2 also fails to disclose that the updating of the physical layer carrier is indicated in the indication information received by a first terminal device from a second terminal device or a network device, let alone that the first terminal device sends the PDCP packet through the updated physical layer carrier according to the determined transmission manner of the PDCP packet. D2 fails to disclose the above distinguishing features in amended claim 1, and thus, amended claim 1 is patentable over D2 when taken alone. Looking at D1, the 
The prior art lacks teaching or suggestion of receiving by the first terminal device indication information send by a second terminal device or a network device, the indication information being used for indicating that a physical layer carrier, to which the PDCP PDU is mapped, is updated; and sending by the first terminal device, the PDCP PDU to the second terminal device or the network device through the updated physical layer carrier according to the transmission manner of the PDCP PDU. In particular, the prior art does not contain any teaching related to receiving by the first terminal device indication information send by a second terminal device or a network device, the indication information being used for indicating that a physical layer carrier, to which the PDCP PDU is mapped, is updated; and sending by the first terminal device, the PDCP PDU to the second terminal device or the network device through the updated physical layer carrier according to the transmission manner of the PDCP PDU of claims 1, 10, 17, 26 as set forth above, alone or in any reasonable combination, particularly when considered with all the limitations of each respective claim as a whole. 

Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 10, 17, 26 as the remaining pending claims depend from claims 1, 10, 17, 26 add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-2, 4-7, 9-11, 13-18, 20-23, 25-27, 29-32 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180368132 A1 to Babaei; Alireza et al. discloses a wireless device may receive one or more messages from a base station (e.g., NR gNB or eLTE eNB). In an example, the one or more messages may comprise configuration parameters for a plurality of logical channels. In an example, the plurality of logical channels may comprise logical channels with data and/or logical channels with duplicate data. In an example, the one or more messages may comprise configuration parameters for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs). In an example, the configuration parameters for DRBs/SRBs may configure PDCP packet duplication with carrier aggregation for a DRB/SRB. In an example, the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling (e.g., PDCCH like signaling, MAC CE, etc.). In an example, a UE may autonomously enable/disable the PDCP packet duplication for a bearer considering one or more criteria (e.g., as described in embodiments in this disclosure). In an example, the MAC entity may duplicate the PDCP PDUs for a bearer for which the duplication is configured/enabled and may not duplicate PDCP PDUs for a bearer for which the duplication is disabled and/or not configured. In an example, a PDCP PDU and duplicate PDCP PDUs may correspond to different RLC entities/logical channels. In an example, the base station may configure a logical channel (e.g., containing duplicate data) not 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643